 In the Matter Of CONTINENTAL CLAY PRODUCTS COMPANYandUNITEDCONSTRUCTION WORKERS, AFFILIATED WITH U. M. W. OF A.Case No. 5-R-19.51.-Decided January 5, 1946Mr. William F. Kelley,ofWashington, D. C., for the Company.Mr. Robert E. Smedley,of Martinsburg,W.Va, for the U. M. W. A.Mr. Stanley B. Korengold,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Construction Workers, affili-ated with U. M. W. of A., herein called the U. M. W. A., alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Continental Clay Products Company, Martins-burg,West Virginia, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore John H. -Carver, Trial Examiner. Said hearing was held atMartinsburg, West Virginia, on August 30, 1945. The Company andthe U. M. W. A. appeared and participated. All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYContinental Clay Products Company, a West Virginia corporation,with its principal office and place of business in Martinsburg, WestVirginia, is engaged in the manufacture of clay products.The Com-pany annually purchases coal, machine parts, and office equipmentfrom points outside the State of West Virginia, valued at approxi-65 N. L.R. B., No. 32.168 CONTINENTAL CLAY PRODUCTS COMPANY169mately $28,000.The Company's finished products annually amountto over $100,000 in value, 90 percent of which is sold and distributedto points outside the State of West Virginia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Construction Workers, affiliated with United Mine Work-ers of America, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the U. M. W. A. as the exclu-sive bargaining representative of its production and maintenance em-ployees until the U. M. W. A. has been certified by the Board in anappropriate unit.At the hearing the Company contended that the Board should notdirect an election at this time because less than a year had elapsed sincethe Board conducted a consent election in which the U. M. W. A. hadparticipated.'We do not agree with the Company's contention. Al-though the Board customarily will not proceed with aninvestigationof representatives on the basis of a new petition by the same labor or-ganization filed within less than a year after an inconclusiveelection,it will do so where the union's showing of membership on the secondoccasion is such as to indicate a renewal and extensionof organiza-tional activity since the prior election.2 In the instantcase; a state-ment of a Board agent introduced into evidence at the hearing indi-cates that the U. M. W. A. not only represents a substantial numberof employees in the unit hereinafter found appropriate, but also hasobtained all its employee designations since the prior election 3 It istherefore our opinion that the U. M. W. A.'s presentrepresentationshowing evidences the fact that it has renewed and extended itsorganizationalefforts sincethe prior election.1 On January 16, 1945, the Board conducted a consent election among the productionand maintenance employees of the Company which resulted in the dismissal of the petitionbecause the U M. W. A.,the only union on the ballot, failed to secure a majority of thevotes cast.2Matter of Cleveland Cliffs Iron Company (Marine Department),63 N. L.R. B. 674;Matter of World Publishing Company,63 N. L. R. B. 462.1The Field Examiner reported that the U.M.W. A. submitted 36 membership andauthorization cards;that 21 of these cards checked with the names of persons appearingon the Company's pay roll of July 23,1945 ; that except for 1 undated card, all the cardswere dated subsequent to April 1945;and that there are 43 persons in the alleged appro-priate unit.At the hearing the U. M. W. A. submitted to the Trial Examiner 3 additional member-ship and authorization cards, 1 of which corresponds with a name listed on the above payToll.The card was also dated subsequent to April 1945. 170DECISIONS OF NATIONALLABOR RELATIONS BOARDFurthermore, it should be emphasized that the balloting will nottake place until approximately 1 year after the original election.Ac-cordingly, we find that the prior election does not operateas a bar to apresent determination of bargaining representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accord with a stipulation of the parties, thatall production and maintenance employees, including watchmen, butexcluding clerical employees and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Continental ClayProducts Company, Martinsburg, West Virginia, an election by secretballot shall be conducted as early as possible, but not later thansixty (60) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on CONTINENTAL CLAY PRODUCTS COMPANY171vacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire tobe represented by United Construction Workers, affiliated with theU. M. W. of A., for the purposes of collective bargaining.